IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-89,234-01


                          EX PARTE JOE ANGEL LOPEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                      CAUSE NO. C-4-W011402-1455366-A
         IN CRIMINAL DISTRICT COURT FOUR FROM TARRANT COUNTY


        Per curiam.

                                             OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to forty years’ imprisonment. The Second Court of Appeals affirmed his conviction.

Lopez v. State, No. 02-17-00233-CR (Tex. App.—Ft. Worth July 12, 2018)(not designated for

publication).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely file a petition for discretionary review.

        Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
                                                                                                      2

has entered findings of fact and conclusions of law that appellate counsel failed to timely file a

petition for discretionary review, thereby denying Applicant the right to file a petition for

discretionary review. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Second Court of Appeals in Cause No. 02-17-00233-

CR that affirmed his conviction in Cause No. 1455366D from Criminal District Court Four of

Tarrant County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.



Delivered: December 19, 2018
Do not publish